R-588


                             June 28,    1947



Honorable Joe Nelson, Chief Accountant
Board of County & District Road Indebtedness
Austin, Texas

                             Opinion    NO.   v-277

                             Re:   Effective date of House Bill No. 21,
                                   30th Legislature relative to al-
                                   location of surplus funds by Roard
                                   of County and District Road Indebted-
                                   ness.

Dear Sir:

We refer to your letter of June 12, 1947, in which you submit the
following:

     "During the past session of the Legislature House Bill21
     passed, which provides for a different method of allocating
     OUT surplus funds to the State Highway Department and the
     several counties. This bill containing an emergency qlause
     was passed by the House on April 8, 1947, by a vote of 95
     ayes and.34 noes. It was passed by the Senate with.,
     amendmen'zson Mey 7, 194'7,by a vote of 17 ayes Wi5 noes.
     The House concurred in the Senate amendments on May'13,
     1947, by B vote of 86 to 35, and this bill was signed by
     the Governor on May 31, 1947.

     "In view of this information we ssk that you please advise
     us the date that House Bill21willbecome    a law. It is on
     September 1 of each year that we ere required to allocate
     our surplus funds to the counties, and we ask that yo'ou
     please advise us if we should make this allocation es
     provided in Article 6674,  or if this allocation should
     be made as provided for by House Bill 21.*

Section 39 of Article III of the State Constitution reads:

     "No law passed by the Legislature, except the general
     appropriation act, shall take effect or go into force
     until njnety days after the adjournment of the session
     at which it was enacted, unless in case of emergency, which
     emergency must be expressed in a preamble or i+ the body of
     the act, the Legislature shall, by a vote of
     all the members elected to each house, otherwT-thirds
                                                   se direct:Of
Honorable Joe Nelson, Page 2   V- 277



     said vote to be taken by yeas and nays, and entered upon
     the journals."

When the last vote on House Bill No. 21was taken in the Senate on
May 7, 1947, there were 30 elected members of the Senate. The vote was
17 yeas and 5 nays. On May 13, 1947, when the last vote was taken in
the House on that said Bill, there were 147 elected members of the
House of Representatives. The vote in the House was 86 yeas and 35
nays. That law was not passed by a vote of two-thirds of the elected
members of each House, by reason of which itwill take effect 90 days
after adjournment of the 50th Legislature on June 6, 1947-

We areassuming that your reference to Article 6674q really means
Article 66749-7 of Vernon's Civil Statutes and to sub-section h of
that section, which will remain in effect and serve as your guide until
House Bill No. 21 supersedes. That sub-section requires that:

     "(h) On September 1st of each year after the Board has paid
     off and discharged all eligible obligations maturing during
     the preceding fiscal year, together with the interest on
     such obligations and the sinking fund requirements accuring
     thereon and of the County and Road District Highway Fund,
     any surplus remaining in said fund over and above Three
     Million ($3,000,000.00) shall be set aside and credited."
     . . . ." one-half to the State Highway Fund and one-half
     to the Lateral Road Account . . . v

     *Not later than September 15th of each year the said Board
     shall ascertain the exact amount of money which has been
     allocated to the said Lateral Road Account for such fiscal
     year and which at that time is available. The Board shall
     allocate to each county its proportionate part of the moneys
     in said Lateral Road Account, which allocation shall be
     determined in the following manner": Then the method of
     distribution is set out, but is not material to your inquiry0

Summarized, the law requires that the Board make the division between
the State Highway Fund and the Lateral Read Account on September lst,
and make the allocations to the counties not later than September
15th of each year. If such allocations be made by the Board before
September 5, 1947, sub-section h of Article 69749-T applies to such
action; if made on or after September 5, 1947, when House Bill No. 21
becomes effective, the provisions of that law must be applied to such
allotments.
Honorable Joe Nelson, Page 3    V-277



                        SUMMARY

    House   Bill No. 21 passed by the 50th Legislature
    relative to allocation of surplus in the County and
    Road District Highway Fund not having passed the
    Legislature by vote of two-thirds of the elected
    members of each House, will not become effective until
    90 days after adjournment of the Legislature on June
    6, 1947. If allocations such surplus funds be made
    before September 5, 1947, sub-section (h) of Article
    6674g-7 controls such allocation; if made after
    September 5, 1947, House Bill No. 21 controls such
    allocations.

                                    Yours very truly

                               A!LTORNEY   'ZNERALOFTEXAS

                               $1   W. T. Williams



                               By
                                    W. T. Williams
                                         Assistant

     APPROVED
     s/ Price Daniel
     AlTORNEY GENERAL

    W!lW: t:jrb:ldw